Citation Nr: 1044798	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-25 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma 
of the right tonsil as a result of exposure to herbicides.

2.  Entitlement to service connection for a saliva gland disorder 
claimed as secondary to squamous cell carcinoma of the right 
tonsil.  

3.  Entitlement to service connection for a thyroid disorder 
claimed as secondary to squamous cell carcinoma of the right 
tonsil.  

4.  Entitlement to service connection for sinus infections 
claimed as secondary to squamous cell carcinoma of the right 
tonsil.  

5.  Entitlement to service connection for bilateral hearing loss 
claimed as secondary to squamous cell carcinoma of the right 
tonsil.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from February 1969 to July 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Jurisdiction over this case is currently with the Montgomery, 
Alabama RO.

The Veteran requested a Travel Board Hearing on his VA Form 9, 
Appeal to the Board of Veterans' Appeals, in July 2007.  He 
subsequently withdrew his request for a Board hearing by 
correspondence dated in March 2008.  38 C.F.R. § 20.702(e) 
(2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that service connection is warranted on the 
basis that he has squamous cell carcinoma of the retromolar 
trigone and tonsillar pillar as a result of exposure to 
herbicides in service.  He served in Vietnam for approximately 
twelve months from March 1970 to March 1971.

Squamous cell carcinoma of the retromolar trigone and tonsillar 
pillar is not included in the list of presumptive disabilities 
associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) 
(2010).  However, if a Veteran is found not to be entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In this instance, the Board notes that service 
treatment records reveal that in November 1969, the Veteran 
received emergency care for a toothache.  It was noted in the 
report that he had had a root canal performed that day.  A 
clinical record dated in July 1971 reveals a diagnosis of post-
operative surgical removal of an impacted third molar.  
Additionally, a tissue examination conducted in January 1972 
provides a specimen description of "Granuloma (maxilla)" and a 
postoperative diagnosis was granuloma.  A pathological report 
from the Army hospital dated in January 1972 reveals an irregular 
round fragment of light tan tissue 0.3 centimeters in diameter.  
The specimen was composed of dense connective tissue bearing 
numerous xanthomatous histiocytes as well as islands of 
epithelial squamous-like tissue.  Myxomatous connective tissue 
and a sparse number of chronic inflammatory cells were also 
present.  The diagnosis was tissue from maxilla, compatible with 
odontogenic cyst.

Post service, in October 1999 the Veteran was treated for a 
massive tumor involving the oral tongue, base of tongue and soft 
palate, as well as the tonsillar sulcus including the right 
tonsil and the right retromolar trigone region with right neck 
adenopathy.  In January 2000 the Veteran underwent a surgical 
procedure.  His pre- and post- operative diagnosis, in pertinent 
part, was squamous cell carcinoma right retromolar trigone and 
tonsillar pillar.  Indication for surgery was removal of foci of 
infection in the maxilla and mandible prior to initiation of 
radiation therapy.  Private treatment records dated from 2000 to 
2005 reveal the Veteran continued treatment for residuals 
associated with squamous cell carcinoma right retromolar trigone 
and tonsillar pillar.  Examination results in a September 2004 
medical report shows calcified right hilar and right paratracheal 
lymph nodes were again seen along with a small calcified 
granuloma in the right upper lobe.  In light of the above, the 
Veteran should be afforded a VA examination to assess whether his 
diagnosed squamous cell carcinoma right retromolar trigone and 
tonsillar pillar and subsequent residuals as well as a small 
calcified granuloma in the right upper lobe, shown in 2004 are 
related to in-service diagnoses of granuloma and tissue from 
maxilla, compatible with odontogenic cyst.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In addition, the claims of entitlement to service connection for 
a saliva gland disorder, a thyroid disorder, sinus infections and 
bilateral hearing loss, all secondary to squamous cell carcinoma 
of the right tonsil, are intertwined with the service connection 
claim of squamous cell carcinoma of the right tonsil because 
resolution of that claim could have bearing on the outcome of the 
claims for service connection for a saliva gland disorder, a 
thyroid disorder, sinus infections and bilateral hearing loss, 
all secondary to squamous cell carcinoma of the right tonsil.  As 
a remand is necessary for further development and adjudication, 
those issues will be held in abeyance pending completion of the 
development discussed below.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).

In light of these issues being remanded for further development, 
the AMC should also ensure compliance with all notice and 
assistance requirements pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue proper notice to the Veteran which 
complies with all notice and assistance 
requirements set forth in the Veterans Claims 
Assistance Act and its implementing 
regulations, to include advising the Veteran 
of the evidence necessary to substantiate his 
claims of service connection for disorders as 
secondary to the claim for service connection 
for squamous cell carcinoma of the right 
tonsil, as well as what evidence he is to 
provide and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
notice should include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Arrange for the Veteran to undergo a VA 
examination by a physician to determine the 
nature and etiology of the Veteran's squamous 
cell carcinoma of the right retromolar 
trigone and tonsillar pillar.  The examiner 
is requested to render an opinion as to 
whether squamous cell carcinoma of the right 
retromolar trigone and tonsillar pillar as 
likely as not (fifty percent probability or 
greater) had its clinical onset in service or 
is otherwise related to the Veteran's period 
of active duty.  The claims folder and a 
complete copy of this remand must be made 
available for review of the Veteran's 
pertinent medical and other history.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on information obtained 
from review of the record, and specifically 
the service treatment records that show a 
diagnosis of granuloma and tissue from 
maxilla, compatible with odontogenic cyst.  
Post-service private treatment records should 
be reviewed, especially those records which 
discuss the diagnosis and treatment of the 
Veteran's squamous cell carcinoma of the 
right retromolar trigone and tonsillar pillar 
and the 2004 examination result showing a 
small calcified granuloma in the right upper 
lobe.  

In the event it is determined that squamous 
cell carcinoma of the right tonsil is related 
to active duty, the physician should indicate 
whether it is likely as not that any saliva 
gland disorder, thyroid disorder, sinus 
disability and/or and hearing loss 
demonstrated were caused by or increased in 
severity due to the squamous cell carcinoma 
of the right tonsil.  If aggravated by the 
squamous cell carcinoma of the right tonsil, 
the examiner should specify what measurable 
degree of pertinent disability is due to the 
cancer and its residuals.  

3.  After ensuring that the requested actions 
are completed, readjudicate the intertwined 
issues of service connection for a saliva 
gland disorder secondary to squamous cell 
carcinoma of the right tonsil, a thyroid 
disorder secondary to squamous cell carcinoma 
of the right tonsil, sinus infections 
secondary to squamous cell carcinoma of the 
right tonsil, and bilateral hearing loss 
secondary to squamous cell carcinoma of the 
right tonsil; and the issue of service 
connection for squamous cell carcinoma of the 
right tonsil.  If action remains adverse to 
the Veteran, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


